   3:20-cv-01333-MGL-PJG           Date Filed 05/04/21      Entry Number 78        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

PATRICIA ANN THOMAS,            §
           Plaintiff,           §
                                §
vs.                             § CIVIL ACTION NO. 3:20-1333-MGL-PJG
                                §
                                §
                                §
SC DEPARTMENT OF MENTAL HEALTH, §
          Defendant.            §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
             AND GRANTING DEFENDANT’S PARTIAL MOTION FOR
                      JUDGMENT ON THE PLEADINGS

       Plaintiff Patricia Ann Thomas (Thomas) filed this lawsuit as a job discrimination action

against her former employer, SC Department of Mental Health (the Department). The matter is

before the Court for review of the Report and Recommendation (Report) of the United States

Magistrate Judge suggesting the Court grant Department’s motion for partial judgment on the

pleadings as to each claim except for Thomas’s Title VII retaliation claim. The Report was made

in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
   3:20-cv-01333-MGL-PJG            Date Filed 05/04/21       Entry Number 78         Page 2 of 2




        The Magistrate Judge filed the Report on February 1, 2021, Thomas filed her “Response to

[the] Court’s Report and Recommendation” on February 10, 2021, and the Department filed its reply

on February 24, 2021. Thereafter, Thomas filed her reply to the Department’s reply on March 4,

2021.

        In Thomas’s submissions, she offers no objections to the Report. In fact, in her March 4,

2021, reply, she states that she “did not object to the Report[,]” and that “the Report should be

adopted.” Thomas’s Reply at 1.

        “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

        After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

this Court that the Department’s motion for partial judgment on the pleadings as to each claim except

for Thomas’s Title VII retaliation claim is GRANTED.

        IT IS SO ORDERED.

        Signed this 28th day of April, 2021, in Columbia, South Carolina.

                                                               s/ Mary Geiger Lewis
                                                               MARY GEIGER LEWIS
                                                               UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

        Thomas is hereby notified of the right to appeal this Order within thirty days from the date

hereof, pursuant to the Federal Rules of Appellate Procedure.


                                                  2
